 

Exhibit 10.1

 

STOCK OPTION AGREEMENT

 

Dear Name:

 

Pursuant to the 1995 Stock Incentive Plan for Key Employees, (the “1995 Plan) of
Childtime Learning Centers, Inc. (the “Corporation”), the Corporation hereby
grants you an option (the “Option”) to purchase ____ shares of the Common Stock
of the Corporation (collectively, the “Shares”) at $____ per share, upon the
terms and conditions contained in this Agreement and in the 1995 Plan, a copy of
which is attached hereto and made a part hereof. The date of this grant was
______ and the share price of $____ is equal to the closing price of the
Company’s common stock on NASDAQ on this date.

 

1.

The Option is intended to be a Non-qualified Option, as defined in Paragraph 10
of the 1995 plan.

 

2.

The Option may not be transferred by you other than by will or by the laws of
descent and distribution and, during your lifetime, the Option is exercisable
only by you.

 

3.

Subject to the other terms contained in this Agreement and in the 1995 Plan, you
may exercised the Option in accordance with the following schedule:

 

a.

Prior to the first anniversary date of this Agreement, you may not purchase any
of the Shares.

 

b.

Beginning on the first anniversary date of this Agreement, you may purchase up
to 20% of the Shares.

 

c.

Beginning on the second anniversary date of this Agreement, you may purchase up
to 40% of the Shares.

 

d.

Beginning on the third anniversary date of this Agreement, you may purchase up
to 60% of the Shares.

 

e.

Beginning on the fourth anniversary date of this Agreement, you may purchase up
to 80% of the Shares.

 

f.

Beginning on the fifth anniversary date of this Agreement, you may purchase up
to 100% of the Shares.

 

4.

Subject to earlier termination of the Option pursuant to Paragraph 16 of the
Plan, the Option will expire (to the extent not previously exercised) on the
sixth anniversary of the date of this Agreement.

 

5.

Notwithstanding the foregoing, the Option will become immediately exercisable
with respect to all the Shares upon occurrence of a “Change in Control” (as
defined below). For purposes of this Agreement, a “Change in Control” of the
Corporation will occur on the date that (i) any “person” (as that term is used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934), other
than Childcare Associates or KD Partners II and their affiliates (collectively,
“KD Partners”) and/or Jacobson Partners and its affiliates (collectively,
“Jacobson Partners”), (A) acquires beneficial ownership, directly or indirectly,
of securities of the Company representing 50% or more of the combined voting
power of the Company’s then outstanding securities and (B) exercises that voting
power to replace 50% of the directors who were serving on the Board of Directors
of the Company prior to such acquisition or (ii) any person other than KD
Partners and/or Jacobson Partners acquires all or substantially all of the
assets of the Company (whether by purchase, merger or consolidation).

 

 

--------------------------------------------------------------------------------



 

6.

The Option will be exercised by giving a written notice to the Treasurer of the
Corporation. Such notice will specify the number of Shares to be purchased and
will be accompanied by payment in full (by the means specified in Paragraph 7
below) of the aggregate option price for the number of Shares purchased and by
the representation required by Paragraph 18 of the 1995 Plan if the Shares to be
issued upon exercise of the Option have not been registered under the Securities
Act of 1993. Such exercise will be effective only upon actual receipt of such
written notice, and no rights or privileges of a shareholder of the Corporation
in respect of any of the Shares issuable upon exercise of any part of the Option
will inure to you or any other person who is entitled to exercise the Option
unless and until certificates representing such shares have been issued.

 

7.

The aggregate option price for the number of Shares to be purchased will be
payable in cash or, with the consent of the Compensation Committee that
administers the 1995 Plan, in Common Stock of the Corporation pursuant to
Paragraph 11 of the 1995 Plan.

 

8.

If your employment with the Corporation terminates for any reason, you will have
three months following such termination to exercise the Option with respect to
those Shares which have become fully vested at the time of your termination.

 

9.

Nothing contained in this Agreement or in the 1995 Plan, nor any action taken by
the Compensation Committee in connection with this Agreement, will confer upon
you any right with respect to continuation of your employment by the Corporation
or any subsidiary of the Corporation, nor interfere in any way with the right of
the Corporation or any subsidiary to terminate your employment at any time.

 

10.

If, upon or as a result of your exercise of the Option, there will be payable by
the Corporation any amount for income tax withholding, you will pay such amount
to the Corporation to reimburse it for such income tax withholding.

 

Very truly yours,

 

Childtime Learning Centers, Inc.

a Michigan corporation

 

By:

                                                                             
                                                                             
                           

 

Name

Signature

 

Its:

 

The above is agreed to and accepted:

 

By:

                                                                             
                                                                             
                           

 

Name

Signature



 


--------------------------------------------------------------------------------